Citation Nr: 1205318	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for periodontal disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to September 1971 and from October 1976 to July 1984.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in December 2007, and a substantive appeal was timely received in February 2008.  

By way of history, in June 1984 the Veteran filed a dental claim.  In May 1986 he filed a claim for service connection for periodontal treatment.  A deferred rating decision in June 1986 indicated that the Veteran's claim for dental treatment should be referred to the appropriate dental clinic.  In December 1986, he filed another dental claim for service connection for pyorrhea.  A deferred rating decision in December 1986 instructed that the claim be sent to the VA Medical Center as there was no rating board with jurisdiction over the issue.  A deferred rating decision in March 1991 appeared to indicate that as the Veteran was not claiming injury, combat trauma or prisoner of war status there was no rating board with jurisdiction over the issue.  In May 2006, the Veteran filed another claim for service connection for periodontal conditions.  The issue of service connection for periodontal disease was first addressed in the rating decision in December 2006, from which the current appeal arises.

A report of contact in February 1997 indicates that volume one of the claims folder was missing; however since that time volume one has been associated with the claims folder and the file currently consists of three volumes.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claim of service connection for periodontal disease for the purpose of receiving VA outpatient dental treatment is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Periodontal disease is defined by statute as a disorder for which service connection may be established only for purposes of eligibility to dental treatment, but not for purposes of payment of compensation.


CONCLUSION OF LAW

Service connection for periodontal disease for compensation purposes is precluded by law.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161, 4.150 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). As the law is dispositive in the instant claim, the VCAA is not applicable. 


Legal Criteria and Analysis

Service records show the Veteran had extensive dental treatment problems during service, to include gum disease.  In 1979 he underwent a left zygomatic arch repair and is service-connected for left zygomatic arch repair with mild visual convergence insufficiency.  Post-service dental records from 1985 onward show periodontal treatment.  

Although compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service, the statutes governing compensation benefits provide that periodontal disease may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.

The law precludes service connection for periodontal disease for compensation purposes, and the Board is not authorized to grant the benefit.  Where a benefit is precluded, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for periodontal disease for compensation purposes is denied. 


REMAND

The RO in the rating decision in December 2006 adjudicated the Veteran's claim for service connection for periodontal disease for compensation purposes only; however, in May 2006 the Veteran filed a claim for periodontal conditions.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  

A Veteran may be entitled to service connection for dental conditions including periodontal disease for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  In his claim in May 2006, in the notice of disagreement in November 2007, and in the February 2008 Form 9 Appeal, the Veteran contended that his periodontal disease was a cause of his service-connected heart disease thereby claiming that he was entitled to service connection for periodontal disease for Class III treatment purposes under 38 C.F.R. § 17.161(g).  

In this case, the RO has not determined whether the Veteran is eligible for VA outpatient dental treatment.

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of whether the Veteran is eligible for VA outpatient dental treatment for periodontal disease.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


